NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CARMELA PEDROZA ALVARADO; et                    No.    20-70172
al.,
                                                Agency Nos.       A202-152-990
                Petitioners,                                      A202-152-991
                                                                  A202-152-992
 v.

MERRICK B. GARLAND, Attorney                    MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Carmela Pedroza Alvarado, Joel Cervantes Brito, and their son, natives and

citizens of Mexico, petition for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal from an immigration judge’s decision

denying their applications for asylum, withholding of removal, and relief under the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review de novo claims of due process violations in immigration

proceedings. Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We review for

substantial evidence the agency’s factual findings, including determinations

regarding social distinction. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th

Cir. 2020). We review de novo the legal question of whether a particular social

group is cognizable, except to the extent that deference is owed to the BIA’s

interpretation of the governing statutes and regulations. Id. We deny in part and

dismiss in part the petition for review.

      Petitioners’ contentions that the agency violated their right to due process

fail. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and

prejudice to prevail on a due process claim).

      Substantial evidence supports the agency’s determination that petitioners

failed to establish that their proposed social groups are socially distinct. See Conde

Quevedo, 947 F.3d at 1243 (substantial evidence supported the agency’s

determination that petitioner’s proposed social group was not cognizable because

of the absence of society-specific evidence of social distinction). Thus, the BIA

did not err in concluding that petitioners did not establish membership in a

cognizable particular social group. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th

Cir. 2016) (in order to demonstrate membership in a particular social group, “[t]he


                                           2                                    20-70172
applicant must ‘establish that the group is (1) composed of members who share a

common immutable characteristic, (2) defined with particularity, and (3) socially

distinct within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N.

Dec. 227, 237 (BIA 2014))).

      Substantial evidence also supports the agency’s determination that

petitioners failed to establish the harm they experienced or fear was or would be on

account of a political opinion. See Barrios v. Holder, 581 F.3d 849, 856 (9th Cir.

2009) (rejecting political opinion claim where petitioner did not present sufficient

evidence of political or ideological opposition to the gang’s ideals or that the gang

imputed a particular political belief to the petitioner). Our conclusion is not

affected by the differing “one central reason” and “a reason” nexus standards

applicable to asylum and withholding of removal claims, respectively. Cf.

Barajas-Romero v. Lynch, 846 F.3d 351, 360 (9th Cir. 2017) (discussing Zetino v.

Holder, 622 F.3d 1007 (9th Cir. 2010), having drawn no distinction between the

standards where there was no nexus at all to a protected ground). We reject as

unsupported by the record petitioners’ remaining contentions that the BIA erred in

its analysis of their political opinion claim and deny the request to remand, raised

in their opening brief, for further consideration of the political opinion claim.




                                           3                                      20-70172
      We lack jurisdiction to consider petitioners’ pattern or practice claim. See

Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction

to review claims not presented to the agency).

      Thus, petitioners’ asylum and withholding of removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because

Pedroza Alvarado and Cervantes Brito failed to show it is more likely than not they

will be tortured by or with the consent or acquiescence of the government if

returned to Mexico. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      We do not consider the materials petitioners reference in their opening brief

that are not part of the administrative record, see Fisher v. INS, 79 F.3d 955, 963-

64 (9th Cir. 1996) (en banc), or the arguments raised for the first time in their reply

brief, see Bazuaye v. INS, 79 F.3d 118, 120 (9th Cir. 1996) (per curiam) (“Issues

raised for the first time in the reply brief are waived.”).

      The government’s motion to strike is denied as unnecessary.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            4                                   20-70172